NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 12, 2021*
                                 Decided March 24, 2021

                                           Before

                        WILLIAM J. BAUER, Circuit Judge

                        MICHAEL S. KANNE, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 20-2640

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Central District of Illinois.

       v.                                           No. 09-cr-30107

JEFFREY PRICE,                                      Sue E. Myerscough,
     Defendant-Appellant.                           Judge.



                                        ORDER

       Jeffrey Price, a federal inmate at FCI Milan in Michigan, moved for
compassionate release in light of the COVID-19 pandemic and his underlying health
conditions. The district court denied relief. Because the district court did not abuse its
discretion in finding that releasing Price would endanger the community, we affirm.



       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2640                                                                         Page 2

         Price was tried, convicted, and sentenced for producing child pornography in
violation of 18 U.S.C. § 2251(a) and (e), and possessing child pornography in violation
of 18 U.S.C. § 2252(a)(5)(B) and (b)(2). At his sentencing in 2012, the district court
considered evidence about his personal history, character, and crime of conviction.
First, it was concerned about Price’s likelihood to reoffend. It found credible allegations
that Price had sexually abused his daughter and had also sexually abused his sister
when they were children. It also concluded that Price lacked remorse: Price maintained
that he did nothing wrong and that the photos he took were not pornographic (despite
the jury finding to the contrary). And it heard testimony that the crime had serious
consequences—these photos had been disbursed widely, appearing in 160 other child-
pornography cases. But the court also voiced its view that the guidelines for child
pornography cases recommend unduly long sentences and fail to distinguish between
different types of offenders. Based on these considerations, it sentenced Price to 18
years’ imprisonment followed by lifetime supervised release—less than half of the 40-
year guidelines sentence. Both Price and the government appealed. Price challenged the
denial of his pretrial motion to suppress and a jury instruction; the government argued
that his below-guidelines sentence was unreasonable. We affirmed across the board.
United States v. Price, 775 F.3d 828 (7th Cir. 2014).

        In 2020, after exhausting his prison remedies, Price moved for compassionate
release under the recently passed First Step Act, Pub. L. No. 115-91, § 404, 132 Stat. 5194,
5222 (2018); 18 USC § 3553(c)(1)(A)(1). Price, who is 56 years old, argued that his kidney
disease, hypertension, history of smoking, and possible multiple sclerosis raised his risk
for complications from COVID-19. (Based on the most recent data, FCI Milan has no
active cases among inmates, though two staff members have it. In total, 261 inmates at
FCI Milan have contracted the coronavirus, with 258 of those recovering and 3 dying
from it. See “COVID-19 Cases,” Bureau of Prisons, https://www.bop.gov/coronavirus/
(last accessed March 23, 2021).) Price contended that any risk to the public posed by his
release would be minimized by his supervision and sex-offender registration. He
proposed that he could live with his wife in Springfield, Illinois. Then, responding to
concerns that his wife’s grandchildren (who frequently visit her) would be at risk, he
offered to rent a room at a nearby hotel instead.

       The district court denied relief. Based on Price’s medical records and his
testimony at the hearing, the district court found that his hypertension and kidney
disease are well-managed, and the presence of multiple sclerosis was uncertain. Because
his known conditions are controlled, the district court concluded that the risk of
complications from COVID-19 was not severe. The court also addressed the
No. 20-2640                                                                           Page 3

consequences of releasing him. It noted that Price still had four and one-half years left
in prison (assuming full good-time credit)—about one-fourth of his 18-year sentence.
And many reasons for Price’s original sentence remained the same: his lack of remorse
(he still maintained his innocence at the compassionate-release hearing), the danger that
he might reoffend, and his failure to complete a treatment program for sex offenders.
Finally, neither of Price’s plans for his release was acceptable, since at his wife’s house
or at a hotel he would be in frequent contact with children.

       On appeal, Price primarily argues that the district court underestimated the
severity of his health conditions. We review a district court’s denial of compassionate
release for abuse of discretion. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir.
2021). Under 18 U.S.C. § 3582(c)(1)(A), a court may release a prisoner for compassionate
ends only if, “after considering the factors set forth in section 3553(a),” (the “factors to
be considered in imposing a sentence”) it finds “extraordinary and compelling” reasons
to do so. We defer to the district court’s reasonable assessment of those factors.
See United States v. Gunn, 980 F.3d 1178, 1181 (7th Cir. 2020).

       We conclude that the district court reasonably denied Price’s motion. Price
objects to the district court’s finding that his known conditions (hypertension and
kidney disease) are well-managed and thus minimize the risk of complications from
COVID-19. But he does not point to any specific mistakes in the analysis, nor to any
medical evidence submitted to the district court that conclusively establishes a
heightened risk of complications from COVID-19. We see none either, so the district
court reasonably ruled that Price’s medical conditions did not warrant release.

       Furthermore, because of the importance of the § 3553(a) factors in considering
motions for compassionate release, courts are not compelled to release every prisoner
with serious health concerns. See Saunders, 986 F.3d at 1078. Based on those factors, the
court reasonably found that Price’s refusal to admit to his past behavior, the significant
length of his unserved sentence, and his refusal to undergo sex-offender treatment all
increased the chance that he would reoffend, especially given his plan to live near
children. Price complains that the district court should not have relitigated his crimes,
but it was required to do so when it considered the § 3553(a) factors. These factors
include “the nature … of the offense,” § 3553(a)(1), the need for his sentence to “reflect
the seriousness of the offense … and to provide just punishment for the offense,”
§ 3553(a)(2)(A), and the goal of “protect[ing] the public from further crimes of the
defendant,” § 3553(a)(2)(C). Thus, the court did not err.
No. 20-2640                                                                              Page 4

       Price also asks us to consider new evidence that was not submitted to the district
court. He points us to policy statements by then-Attorney General William Barr
favoring home confinement for certain prisoners, a self-reported test regarding his
likeliness to reoffend, and further evidence of his medical conditions. But we cannot
consider new evidence on appeal that was not submitted to the district court.
Carmody v. Bd. of Trustees of Univ. of Ill., 893 F.3d 397, 402 (7th Cir. 2018), see also FED. R.
APP. P. 10(a). Our role is to review the district court’s decision, not to decide the case
anew.

                                                                                   AFFIRMED